Gilchrist, C. J.
It is not necessary to cite authorities, for the purpose of showing that if the defendant had been indicted for the crime of arson, it would have been compe» tent to prove that he had threatened to tear the house down, and would blow it up with powder, with hostile expressions towards the plaintiff and the occupants of the house; and it is every day’s experience that such testimony is offered. The only difference between an indictment for arson and the present case is, in the amount of punishment; and the same principle that would authorize the introduction of such evidence in the one case, would render it competent in the other. The evidence is competent for the consideration of the jury, upon the question whether the defendant committed the trespass alleged. The fact of the burning having been proved, threats by the defendant, that he would burn the house, are very strong evidence that he did bum it, and we can see no objection to the testimony.

Judgment on the verdict.